Citation Nr: 1547076	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for diabetes mellitus, Type II.

6.  Entitlement to service connection for peripheral neuropathy due to herbicide exposure.

7.  Entitlement to service connection for a sleep disorder.

8.  Entitlement to an evaluation in excess of 60 percent for ischemic heart disease (IHD).
REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971; his military occupational specialty was light weapons infantryman and he was awarded The Purple Heart medal.  

This case comes before the Board of Veterans Appeals (Board) on appeal from February and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas (RO).  

Additional private medical evidence related to the Veteran's increased rating claim was added to the record in October 2015, after the claim was certified to the Board, which has not yet been considered by the AOJ.  However, because the Veteran filed his substantive appeal after February 3, 2013, this new evidence may be initially reviewed by the Board.  38 U.S.C. § 7105(e).  Accordingly, appellate consideration may proceed without prejudice.

The issues of entitlement to service connection for neuropathy, for diabetes, and for a sleep disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issue of entitlement to a temporary total disability rating based on hospitalization for IHD was raised on behalf of the Veteran in February 2013 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The Veteran does not have a psychiatric disability, to include PTSD and depression, that is related to his military service.

2.  The Veteran does not have a skin disorder that is related to his military service.

3.  The Veteran does not have a bilateral hearing loss that is causally related to his military service. 

4.  The evidence is at least in equipoise as to whether the Veteran has tinnitus due to an event or incident of his active service.

5.  Examinations on file reveal dyspnea with a workload of at least 5-7 METS; there is no evidence of chronic congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability, to include PTSD and depression, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).  

2.  The criteria for service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).  



3.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2015).  

4.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for an initial evaluation in excess of 60 percent for service-connected IHD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in May 2011, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  A letter was sent to the Veteran in January 2013, prior to adjudication, informing him of the requirements needed to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the May 2011 and January 2013 letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the record after the letter.  In compliance with the duty to notify, the Veteran also was informed in the letters on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA psychiatric and hearing evaluations were obtained in January 2012.  A skin examination was provided in a June 2012 private medical report.  A VA heart examination was conducted in January 2013.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the above-noted VA examinations obtained in this case are adequate, as the evaluations involve review of the record and examination of the Veteran and include discussions on whether the Veteran has current hearing loss, tinnitus, psychiatric disability, and skin disability related to service.  The January 2013 VA heart examination, as well as private medical records dated in 2015, provide information on the current state of the Veteran's IHD.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

Service Connection Claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).


Psychiatric and Skin Disabilities

The Veteran's service treatment records, including his January 1971 separation medical history and medical examination reports, do not show any complaints or clinical findings of a psychiatric disability or of a skin disorder.

The Veteran was provided a VA psychiatric evaluation in January 2012.  It was noted that the Veteran had worked for 40 years as an electrician, which he enjoyed.  Although he was wounded in Vietnam, the Veteran did not have nightmares of Vietnam or intrusive thoughts.  He had been married for 38 years and had a good relationship with his wife.  The examiner concluded, after an in-person interview and a review of the record, that the Veteran did not have a mental disorder, including PTSD, that conformed to diagnostic criteria under DSM-IV.

The only evidence on file related to a skin disorder is a June 2012 report from St. Vincent Heart Clinic, in which it is noted that, on review of systems, skin examination was negative for itching and rash.

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely either a psychiatric or skin disability, there can be no valid claim.  There is also no competent evidence of a psychiatric or skin disability at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Due consideration has been given to the Veteran's statements in support of his claim.  Although the Veteran is competent to report his psychiatric and skin symptoms, he is not competent to opine that he currently has a chronic psychiatric or skin disability due to service.  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
Hearing Loss and Tinnitus

Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran's service treatment records, including his January 1971 separation medical history and medical examination reports, do not contain any complaints or clinical findings of hearing loss or tinnitus.

A VA hearing evaluation was conducted in January 2012.  The Veteran complained of hearing loss and tinnitus, which caused him to have difficulty understanding conversation, especially in a group.  He gave a history of noise exposure without ear protection prior to service from hunting, exposure in service without ear protection from firearms and explosions, and a history of noise exposure after service with ear protection from hunting, trap shooting, lawn mowers, and leaf blowers.  He complained of a history of ringing in the ears, which varied in loudness, secondary to exposure to Howitzers in service of 35-40 years.  An audiogram showed bilateral sensorineural hearing loss.  After review of the record, the audiologist concluded that the Veteran's current hearing loss and tinnitus are less likely than not causally related to service noise exposure because his hearing was within normal limits in service and a comparison of pure tone thresholds from entry to exit does not reveal any significant changes in either ear.  It was also noted that there was no record of the Veteran reporting tinnitus in service.

The Veteran's hearing was normal in service and the initial medical evidence of hearing loss was not until January 2012, which is over 40 years after service separation.  After review of the record and examination of the Veteran in January 2012, a VA audiologist concluded that a comparison of pure tone thresholds from entry to exit does not reveal any significant changes in either ear.  Although denying a claim for service connection for hearing loss based solely on the absence of hearing loss during service is insufficient under Hensley v. Brown, 5 Vet. App. 155 (1993), the audiologist in this case discussed why the hearing results in service did not show disability.  Therefore, because a rationale based on the hearing results in service was provided, Hensley does not apply.

Due consideration has been given to the Veteran's statements in support of his claim.  Although the Veteran is competent to report symptoms of hearing loss, he is not competent to opine that he currently has a bilateral hearing loss disability due to service.  Consequently, service connection for bilateral hearing loss is denied.  Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

With respect to the claim for tinnitus, which cannot be measured as can loss of hearing, the Board finds that the evidence in favor of the claim, primarily the Veteran's military occupational specialty as a light weapons infantryman and his report on VA evaluation in January 2012 that he has had ringing in his ears for approximately 40 years, reasonably shows that the Veteran's tinnitus was incurred as a result of service and that there has been continuation of symptomatology since service.  In this case, the Board finds the Veteran's assertions regarding the continuity of his symptoms to be credible and corroborated by competent evidence.  


Increased Rating Claim

The Veteran contends that his service-connected IHD is more severe than currently evaluated.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

A September 2012 rating decision granted service connection for IHD and assigned an initial 60 percent evaluation, effective June 13, 2012, under 38 C.F.R. § 4.104, Diagnostic Code 7005.  The Veteran timely appealed the assigned rating.

Under Diagnostic Code 7005, for CAD, a 10 percent evaluation is warranted when there is a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication is required.  A 30 percent evaluation is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; or when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum 100 percent evaluation is warranted when there is chronic congestive heart failure; or when there is a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warranted during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

According to June 2012 treatment records from St. Vincent Heart Clinic, the Veteran had chest discomfort and an abnormal electrocardiogram.  He underwent left cardiac catheterization, selective coronary angiography, and stenting of the anterior descending coronary artery.  The diagnosis was acute anteroseptal myocardial infarction, with coronary risk factors of diabetes mellitus, obesity, and hypertension.  

A VA heart examination was conducted in August 2012.  It was reported that the Veteran had congestive heart failure that was not chronic and that he had not had more than one episode of acute congestive heart failure in the past year.  The lowest level of activity at which the Veteran reported symptoms of fatigue was more than 5-7 METS.  It was noted that a June 2012 echocardiogram showed a left ventricular ejection fraction of 40-45 percent.  The diagnosis was IHD, and it was noted that the disability did not impact on the Veteran's ability to work.

On VA heart examination in January 2013, it was noted that the Veteran had congestive heart failure that was not chronic; he had had more than one episode of acute congestive heart failure in the past year.  The lowest level of activity at which the Veteran reported symptoms of dyspnea was more than 5-7 METS.  There was evidence of cardiac hypertrophy or dilatation.  The diagnosis was IHD, and it was noted that the disability did not impact on the Veteran's ability to work.

Baptist Health Medical Center records dated from June 2012 to August 2015 reveal that there was a left ventricular ejection fraction of 42 percent in May 2014 and of 35 percent in May 2015.  Congestive heart failure was noted in May 2015, and his dose of Lasix was doubled to 80 mg daily.  The Veteran underwent implantation of a dual chamber implantable cardioverter defibrillator in July 2015.  The diagnoses were ischemic cardiomyopathy with left ventricle ejection fraction of less than 35 percent; coronary artery disease, status post myocardial infarction; hypertension; atrial fibrillation; and history of congestive heart failure.  The Veteran's coronary artery disease was noted to be stable in August 2015.  

The evidence of record does not show that manifestations of the Veteran's IHD meet the specific criteria for a rating in excess of 60 percent under Diagnostic Code 7005.  Stress tests in August 2012 and January 2013 showed that the Veteran reported fatigue or dyspnea at more than 5 METS and that he did not have chronic congestive heart failure; he had a left ventricular ejection fraction of more than 30 percent.  There is no evidence that a workload of 3METs or less resulted in dyspnea, fatigue, angina, dizziness, or syncope.  Consequently, an initial evaluation in excess of 60 percent is not warranted for IHD at any time during the appeal period.

There are no other diagnostic criteria under which the Veteran's service-connected IHD would be more appropriately evaluated, as he does not have other heart conditions such as endocarditis, pericarditis, syphilitic heart disease,  or hypertensive heart disease.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7123 (2015).

The Board has taken the lay statements on file into consideration in this case.  The Veteran is competent to report any subjective symptoms related to his IHD.  The Veteran's complaints have been considered in this case; however, as discussed above, evaluations for VA purposes have not shown the severity required for a higher rating for the disability at issue, as discussed above.    

The Board has also considered whether either of the disabilities at issue should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided in the rating schedule for the service-connected IHD at issue, but the medical evidence discussed above reflects that the disability does not show the symptomatology warranting a higher rating, as discussed above.  See 38 C.F.R. § 4.1 (2015).  There is also no evidence of frequent periods of hospitalization during the appeal period due to the service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for the IHD at issue during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  Although the Veteran is assigned a 60 percent rating for his IHD, the medical evidence on file does not show unemployability due to this disability and the Veteran has not contended that he is unemployability due solely to 
service-connected disability.  In fact, it was reported on VA evaluations in August 2012 and January 2013 that his IHD does not impact his ability to work.  Consequently, Rice is not applicable to this case.

The Board finds that the preponderance of the evidence weighs against the Veteran's IHD claim denied herein.  Consequently, the benefit-of-the-doubt rule does not apply to this claim; and entitlement to a higher rating for IHD is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD and depression, is denied.

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial evaluation in excess of 60 percent for IHD is denied.  


REMAND

Although not noted in service, possible neuropathy was noted in June 2012 records from St. Vincent Heart Clinic, there is a diagnostic impression of diabetes noted in records from Baptist Health Medical Center, and sleep apnea was noted in May 2015 records from Baptist Health Medical Center.  However, it is unclear whether the Veteran has neuropathy, and/or sleep apnea as a result of service, as there are no relevant nexus opinions on file.  There is no clear diagnosis of diabetes.

An October 2015 Agent Orange Peripheral Neuropathy Review Checklist was added to the record, which is after the most recent Statement of the Case in January 2014, without a written waiver of RO review.  See 38 C.F.R. § 20.1304 (2014).  

Consequently, the Board finds that additional development is warranted prior to adjudication by the Board of the issues of entitlement to service connection for diabetes, peripheral neuropathy, and a sleep disorder.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will provide the Veteran with an examination to determine if he has diabetes, or has had diabetes at any point during the claim period.

2.  The AMC/RO will arrange for examination of the Veteran by an appropriate medical professional to determine whether he has neuropathy as a result of his military service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any peripheral neuropathy found began in service, was caused by service, or is otherwise related to service, to include exposure to herbicides.  The opinion should discuss the June 2012 neurological finding of weakness and the October 2015 Agent Orange Peripheral Neuropathy Review Checklist.

If service connection for diabetes is granted, the examiner is also asked to address whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy is caused by or aggravated by his diabetes, or is a diabetic symptom.

Aggravation means a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

3.  The AMC/RO will arrange for examination of the Veteran by an appropriate medical professional to determine whether he has a sleep disorder as a result of his military service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any sleep disorder found began in service, was caused by service, or is otherwise related to service.  

If the above opinion is negative, the examiner is also asked to provide an opinion as to whether any diagnosed sleep disorder is caused or aggravated by a service-connected disability.

Aggravation means a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.
4.  The AMC/RO will notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  After the above, the AMC/RO will re-adjudicate the Veteran's claims for service connection for neuropathy, for a sleep disorder, and for diabetes based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


